Exhibit 10.22
FORM OF LORILLARD, INC.
STOCK OPTION
AWARD CERTIFICATE
          THIS CERTIFICATE, dated as of the                      day of
                    , evidences the grant of the Award set forth below by
Lorillard, Inc., a Delaware corporation (the “Company”) to (the “Participant”).
RECITALS
          The Compensation Committee (the “Committee”) of the Board of Directors
of the Company has determined to grant to the Participant Stock Options,
representing the right to receive an amount, payable in shares of the Company’s
common stock, par value $0.01 per share, (the “Company Stock”), pursuant to the
Lorillard, Inc. 2008 Incentive Compensation Plan (the “Plan”), on the terms and
conditions set forth herein, and hereby grants such Stock Options. The Stock
Options shall be a non-qualified options as set forth in the Plan.
          Any capitalized terms not defined herein shall have their respective
meanings as set forth in the Plan.
     1. Grant of Award.
          Subject to the provisions of this Certificate and the Plan, the
Company hereby grants to the Participant as of                     (the “Grant
Date”) the right and option (the “Stock Option”) to purchase
                     shares of Company Stock at the Exercise Price of
                     per share (the “Award”). Unless earlier terminated pursuant
to the terms of this Certificate, the Award shall expire on the tenth
anniversary of the date hereof.
     2. Exercisability of the Award.
          The Award shall become vested and exercisable with respect to
one-quarter (1/4) of the Stock Options granted hereby on                     
and as to an additional one-quarter (1/4) of such shares on each of the next
three anniversaries of that date, subject to the prior termination of the Stock
Options.
     3. Method of Exercise of the Award.
(a) A vested Stock Option may be exercised at any time before the expiration of
the Award Term. To exercise an Award, the Participant shall give written notice
to the Company stating the number of shares with respect to which the Award is
being exercised.
(b) Upon the exercise of a Stock Option, the Participant shall be entitled to
receive one (1) share of Company Stock for each option that has been exercised.
     4. Award Term.
          Except as otherwise determined by the Committee after the date of this
Certificate, the Award Term shall end on the earliest of (1) the date on which
the Award has been exercised in full, (2) the date on which the Participant
experiences a Termination of employment with the Company for Cause or a
voluntary Termination, (3) the one-year anniversary of the date on which the
Participant experiences a Termination due to death or Disability, (4) the
three-year anniversary of the date on which the Participant experiences a
Termination due to the Participant’s Retirement, and (5) the 90th day after the
Participant experiences a Termination for any other reason; provided, that in no
event may the Award Term extend beyond ten years from the Grant Date. Upon the
occurrence of a Termination of Participant for any reason, the Award Term shall
thereupon end with respect to any portion of the Award that is unvested as of
the date of such Termination and such unvested portion shall be forfeited
immediately.
     5. Nontransferability of the Award.
          The Award is not transferable except (i) as designated by the
Participant by will or by the laws of descent and distribution or (ii) as
otherwise expressly permitted by the Committee including, if so permitted,
pursuant to a transfer to such Participant’s immediate family, whether directly
or indirectly or by means of a trust or

 



--------------------------------------------------------------------------------



 



partnership or otherwise. If any rights exercisable by the Participant or
benefits deliverable to the Participant under this Certificate have not been
exercised or delivered at the time of the Participant’s death, such rights shall
be exercisable by the Designated Beneficiary, and such benefits shall be
delivered to the Designated Beneficiary, in accordance with the provisions of
this Certificate and the Plan.
     6. Effect of Change in Control.
          In the event of a Change of Control (as defined in the Plan), the
Award if not previously exercisable and vested shall become fully exercisable
and vested.
     7. Taxes and Withholdings.
          No later than the date of exercise of the Award granted hereunder, the
Participant shall pay to the Company or make arrangements satisfactory to the
Committee regarding payment of any federal, state or local taxes of any kind
required by law to be withheld upon the exercise of such Award and the Company
shall, to the extent permitted or required by law, have the right to deduct from
any payment of any kind otherwise due to the Participant, federal, state and
local taxes of any kind required by law to be withheld upon the exercise of the
Award granted hereunder, as provided in Section 6.8 of the Plan. In this regard
the Participant may elect to pay any tax withholding upon the exercise of an
Award by irrevocably authorizing a third party to sell shares of Company Stock
(or a sufficient portion of the shares) acquired upon exercise of the Award and
remit to the Company a sufficient portion of the sale proceeds to pay such tax
withholding.
     8. Notices.
          All notices and other communications under this Certificate shall be
in writing and shall be given by hand delivery to the other party or by
confirmed fax or overnight courier, or by postage paid first class mail,
addressed as follows:
If to the Participant:
 
 
 
If to the Company:
Lorillard, Inc.
714 Green Valley Road
Greensboro, NC 27408
Attention: Corporate Secretary
Facsimile: (336) 335-7707
or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 8. Notice and
communications shall be effective when actually received by the addressee.
     9. Effect of Certificate.
          Except as otherwise provided hereunder, this Certificate shall be
binding upon and shall inure to the benefit of any successor or successors of
the Company, and to any transferee or successor of the Participant pursuant to
Paragraph 5.
     10. Conflicts and Interpretation.
          The Award is subject to the provisions of the Plan, which are hereby
incorporated by reference. In the event of any conflict between this Certificate
and the Plan, the Plan shall control. In the event of any ambiguity in this
Certificate, any term which is not defined in this Certificate, or any matters
as to which this Certificate is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee

 



--------------------------------------------------------------------------------



 



has the power, among others, to (i) interpret the Plan, (ii) prescribe, amend
and rescind rules and regulations relating to the Plan and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.
     11. Headings.
          The headings of paragraphs herein are included solely for convenience
of reference and shall not affect the meaning or interpretation of any of the
provisions of this Certificate.
     12. Amendment.
          This Certificate may not be modified, amended or waived except by an
instrument in writing signed by the Company. The waiver by either party of
compliance with any provision of this Certificate shall not operate or be
construed as a waiver of any other provision of this Certificate, or of any
subsequent breach by such party of a provision of this Certificate.
          IN WITNESS WHEREOF, as of the date first above written, the Company
has caused this Certificate to be executed on its behalf by a duly authorized
officer.

            LORILLARD, INC.
      By:                        

 